UNITED STATES COURT OF APPEALS
                       for the Fifth Circuit

               _____________________________________

                           No. 95-60011
                         Summary Calendar

               _____________________________________



                            LARRY WEST,
                      a/k/a/ Larry D. Hooker,
                    a/k/a Larry D. Hooker West,

                                             Petitioner-Appellant,

                              VERSUS


                           ED JACKSON,

                                              Respondent-Appellee.

     ______________________________________________________

          Appeal from the United States District Court
            for the Southern District of Mississippi
                        (2:94 CV 248 PS)
     ______________________________________________________
                       September 13, 1995


Before DAVIS, BARKSDALE and DeMOSS, Circuit Judges.

PER CURIAM:1

     West appeals the dismissal of his habeas petition.   We find

the petition procedurally barred and affirm the district court

judgment.

                                I.


     1
      Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the Court has determined
that this opinion should not be published.
     Larry West, a/k/a, Larry D. Hooker, filed this third federal

habeas petition alleging that Mississippi Department of Corrections

officials improperly calculated his sentence by failing to give

credit for presentence time incarcerated.

     The respondent argued the claim contained in the instant

petition could have been raised in West's first habeas petition and

should be dismissed as successive under Rule 9(b) since cause or

prejudice was not shown.         Alternatively, the respondent argued

West's claim was without merit.

     A magistrate judge recommended dismissal of the petition as

successive or, alternatively, as procedurally barred because West

failed to timely perfect an appeal to the Mississippi Supreme Court

from the trial court's dismissal of the identical claim being

raised in the instant petition.

     The district court adopted the magistrate judge's report and

dismissed with prejudice.       West now appeals this judgment.

                                      II.

     Because    we    affirm   the   district   court   judgment      that   the

petition is procedurally barred, we need not discuss the additional

grounds for dismissal.

     Since     West   failed   to    perfect    a   timely   appeal    to    the

Mississippi Supreme Court of this same claim, this issue has never

been presented for review to the state's highest court.                  Under

Mississippi Supreme Court Rule 4(a) this claim is now procedurally

barred from review.      This procedural default bars federal habeas

review of this claim unless West meets an exception.               Coleman v.


                                       2
Thompson, 501 U.S. 722, 734 n.1 (1991).    West must "demonstrate

cause for the default and actual prejudice as a result of the

violation of federal law, or demonstrate that failure to consider

the claims will result in a miscarriage of justice."   Id. at 750.

     The only reason offered by West for not taking a timely appeal

is the appeal process was too long and he chose to gather more

proof and resubmit it to the prison administrative staff.     This

argument does not show adequate cause or a miscarriage of justice.

Thus the claim is procedurally barred from federal review.

     AFFIRMED




                                3